                                                                   Case 2:16-cv-00604-GMN-CWH Document 95 Filed 09/17/20 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for plaintiff Bank of America, N.A.
                                                             8                                  UNITED STATES DISTRICT COURT
                                                             9                                          DISTRICT OF NEVADA
                                                            10   BANK OF AMERICA, N.A.,                                   Case No.: 2:16-cv-00604-GMN-CWH
                                                            11                  Plaintiff,
                                                                                                                          STIPULATION TO EXTEND JOINT
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   vs.                                                      PRETRIAL ORDER DEADLINE
                      LAS VEGAS, NEVADA 89134




                                                            13   CORTEZ HEIGHTS HOMEOWNERS                                (FIRST REQUEST)
AKERMAN LLP




                                                                 ASSOCIATION; ABSOLUTE COLLECTION
                                                            14   SERVICES, LLC; LA QUINTA FAMILY
                                                                 TRUST; and ALVIN SORIANO,
                                                            15
                                                                                Defendants.
                                                            16

                                                            17            Bank of America, N.A., Cortez Heights Homeowners Association, Absolute Collections
                                                            18   Services, LLC, La Quinta Family Trust, and Alvin Soriano (collectively, the parties) submit this
                                                            19   stipulation to continue the joint pretrial order deadline. This court entered a summary judgment
                                                            20   order on July 7, 2020. (ECF No. 90.) This court then ordered the parties to file a joint proposed
                                                            21   pretrial order by September 16, 2020. (ECF No. 93). The parties request this court continue the
                                                            22   deadline for thirty days, until October 16, 2020. This extension is supported by good cause and
                                                            23   requested for two reasons: (1) the parties are engaged in settlement discussions which if successful
                                                            24   will alleviate the need for trial, and (2) the La Quinta Family Trust and Alvin Soriano need
                                                            25   additional time to retain attorneys should the parties not settle this matter.
                                                            26   …
                                                            27   …
                                                            28   …
                                                                                                                1
                                                                 54641122;1
                                                                   Case 2:16-cv-00604-GMN-CWH Document 95 Filed 09/17/20 Page 2 of 2




                                                             1            Bank of America circulated a draft joint pretrial order in advance of the deadline, however

                                                             2   the parties anticipate revisions to the order should the parties not settle this matter. This is the first

                                                             3   request to extend the joint pretrial order deadline. This request is brought in good faith and not

                                                             4   meant for delay.

                                                             5            DATED: September 16, 2020.

                                                             6 AKERMAN LLP

                                                             7  /s/ Scott R. Lachman                                    /s/ Alvin Soriano
                                                               MELANIE D. MORGAN, ESQ.                                 ALVIN SORIANO
                                                             8 Nevada Bar No. 8215                                     5452 Lilly Rose Court
                                                               SCOTT R. LACHMAN, ESQ.                                  North Las Vegas, Nevada 89031
                                                             9 Nevada Bar. No. 12016
                                                               1635 Village Center Circle, Suite 200                   Pro se defendant
                                                            10 Las Vegas, Nevada 89134

                                                            11 Attorneys for plaintiff Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 LIPSON NEILSON P.C.                                    /s/ Ricardo Fojas, Trustee
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                /s/ Julie A. Funai                                     Defendant La Quinta Family Trust
                                                            14 KALEB D. ANDERSON, ESQ.
                                                               Nevada Bar No. 7582
                                                            15 JULIE A. FUNAI, ESQ.                                     /s/ Shane D. Cox
                                                               Nevada Bar No. 8725                                     SHANE D. COX, ESQ.
                                                            16 9900 Covington Cross Drive, Suite 120                   Nevada Bar No. 13852
                                                               Las Vegas, Nevada 89144                                 8918 Spanish Ridge Avenue, Suite 100
                                                            17                                                         Las Vegas, Nevada 89148
                                                               Attorneys for defendant Cortez Heights
                                                            18 Homeowners Association                                  Attorney for defendant Absolute Collection
                                                                                                                       Services, LLC
                                                            19

                                                            20                                                     ORDER
                                                            21            IT IS SO ORDERED.
                                                            22                                                                      17 day of September, 2020.
                                                                                                                        Dated this ____

                                                            23

                                                            24
                                                                                                                        ___________________________
                                                            25                                                          Gloria M. Navarro, District Judge
                                                                                                                        UNITED STATES DISTRICT COURT
                                                            26

                                                            27

                                                            28
                                                                                                               2
                                                                 54641122;1
